Citation Nr: 9928486	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected patellar tendonitis of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to January 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995  rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran failed to report for his 
scheduled hearing before a member of the Board in July 1997.  
See 38 C.F.R. § 20.702(d) (1998).

The Board notes that in a rating decision dated in July 1998, 
during the pendency of this appeal, the RO assigned increased 
20 percent evaluations to each of the veteran's service-
connected knees, effective August 7, 1995, the date of 
receipt of his claim for increased ratings.  Although that 
decision represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown,  6 Vet. App. 35, 38 (1993).  In this case the veteran 
has specifically indicated his continued desire to pursue his 
claims.

The Board notes that the claims file contains medical 
statements indicating that the veteran's bilateral knee 
disability prevent him from employment.  To the extent that a 
claim for total disability based on individual 
unemployability may be inferred from such, that matter is 
referred to the RO for appropriate action.


REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is currently in receipt of a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257-
5024.  38 C.F.R. § 4.27 (1998) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 provides for assignment of 
ratings based on recurrent subluxation or lateral instability 
of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5024 pertains 
to tenosynovitis and is rated based on limitation of motion, 
as arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Limitation of motion of the knee is contemplated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1998).  
The VA Office of General Counsel has held that when a knee 
disorder is rated under Diagnostic Code 5257, and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
VAOPGCPREC 23-97 (July 1, 1997).  The Board further 
recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). 

In this case, VA examination conducted in June 1991 showed 
instability of the knees.  At the time of VA examination in 
February 1998, the examiner noted that the veteran was in a 
moderate amount of pain when trying to move the knee joint, 
was unable to extend his knee and demonstrated "markedly 
restricted" flexion on both sides, from zero to 30 degrees.  
The veteran's reflexes were described as markedly diminished, 
and the examiner indicated the presence of marked weakness 
due to pain, with a markedly slow gait and a limp.  The 
examiner noted a severe restriction of activities due to 
patellar tendonitis, to include preventing him from doing any 
kind of occupation.  The examiner also noted that the veteran 
experienced flare-ups.  Knee x-rays were negative.  The 
examiner noted that the veteran was leading a sedentary life.  
That examiner did not clearly indicate the presence or 
absence of knee instability.  A progress note by J.F., M.D., 
dated in April 1998 indicates that the veteran demonstrated 
stiffness in attempting to move his knee.  There was no 
evidence of effusion or medial or lateral instability.  There 
was point tenderness at the inferior pole of the patella and 
somewhat so toward the distal insertion bilaterally.  The 
examiner noted that the veteran's symptoms did not fit 
internal derangement at that time.  

Also, the Board notes that in a statement dated in May 1998, 
S.H., a VA physician indicated treatment of the veteran in 
rheumatology for bilateral knee pain and stiffness that had 
required bilateral knee intra-articular steroid injections 
and the use of analgesics.  Dr. S.H. noted that the veteran 
was limited in his physical activity because of his knee pain 
and stiffness.  Other medical evidence in the claims file 
shows that the veteran is followed in rheumatology for joint 
pain.  Several records include notation of "DJD".  However, 
knee x-rays are consistently interpreted as negative.  A VA 
record dated in August 1998 reflects a diagnosis of 
seronegative spondyloarthropathy, improved.

Based on the above, the Board finds it unclear whether the 
veteran currently experiences knee instability to warrant 
consideration under Diagnostic Code 5257, and also finds it 
unclear whether the symptoms of pain, stiffness and motion 
limitation are attributable to a nonservice-connected 
rheumatologic disorder rather than service-connected patellar 
tendonitis.  Additionally, the Board finds that this is a 
case where potential referral under 38 C.F.R. § 3.321(b)(1) 
(1998) should be considered.  That provision provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  Factors considered include whether the disability 
in question causes marked interference with employment or 
requires frequent periods of hospitalization.  In this case 
the veteran has raised argument with respect to having to 
cease work due to knee problems.


Accordingly, this case is returned to the RO for the 
following:

1.  The RO should ensure that all records 
of VA treatment are associated with the 
claims file.

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.  Any 
indicated diagnostic testing should be 
conducted, a written report of which 
should be attached to the examination 
report.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive ranges of 
knee motion, bilaterally, and comment on 
the functional limitations, if any, 
caused by the veteran's knees in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  If possible, the examiner 
should comment on the severity of the 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.  If the severity of 
these manifestations can not be 
quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected knee disability/disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the veteran's knees.  The examiner 
should, in any case, confirm the presence 
and degree, or absence of any instability 
or subluxation, and state whether, based 
on diagnostic testing, the veteran has 
arthritis in either knee.  The examiner 
should further comment on the nature and 
etiology of the veteran's rheumatologic 
problem, and, to the extent possible, 
dissociate knee symptoms related to such 
from those symptoms related to his 
service-connected patellar tendonitis.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to increased knee 
ratings, to include consideration of 
38 C.F.R. § 3.321(b)(1), if shown 
applicable by the facts.  If any benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


